date department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil cc pa cbs b01 ksbrown gl-124700-00 memorandum for associate area_counsel - greensboro cc sb gbo attn a kennedy dawson from alan c levine chief branch collection bankruptcy summonses cc pa cbs b01 subject disposition of seized handguns this advice is in response to your memorandum dated date concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent issue how should the internal_revenue_service service dispose_of nine handguns and two collectible guns that were seized from criminal investigation ci by compliance conclusion the service should sell the collectible guns and compliance should release the nine remaining handguns back to ci for disposition facts the service has nine handguns and two collectible guns under seizure ci seized the guns along with other items ie silver bars and bullions gold bullions and approximately big_number to big_number coins pursuant to a search warrant to gather evidence of tax_evasion in the collection_division now compliance subsequently served a notice of seizure on ci with respect to the firearms and other items the taxpayers were convicted of tax_evasion served time and have since been released from prison the taxpayers still have outstanding tax_liabilities the firearms are not contraband or subject_to forfeiture under the gun control act of the appraised values of each of the nine handguns range from a low of dollar_figure to a high of dollar_figure ci currently has custody of the firearms gl-124700-00 law and analysis -2- in your memorandum dated date you requested advice as to the proper disposition of the seized firearms sec_5 and dollar_figure of the internal_revenue_manual irm provide the procedures for the disposition of seized and forfeited firearms the collectible guns may be sold pursuant to sec_5 however the facts presented in this case are such that the methods of disposal provided in these sections cannot be used to dispose_of the remaining nine handguns sec_5 of the irm provides in relevant part that if personal guns are found as part of a seizure they should be released to the taxpayer after concurrence of bureau of alcohol_tobacco_and_firearms atf the gun control act of however prevents the service from returning the nine handguns to the taxpayers because the taxpayers are convicted felons u s c sec_922 sec_5 states that a suit to foreclose the federal_tax_lien should be recommended rather than holding a public sale of any weapons remaining in inventory in this case the total value of the nine handguns is not sufficient to recommend a suit to enforce the federal_tax_lien even if the value were sufficient it is our understanding that the united_states marshall may not be willing to sell the handguns as he would other_property after a successful suit to foreclose finally section dollar_figure which provides for the disposal of forfeited firearms is not applicable in this case because the nine handguns are not forfeited property sec_5 provides as follows firearms that are primarily collector’s items as described in sec_5845 may be sold at public auction or sealed bid sale with the concurrence of atf section u s c sec_922 provides as follows d it shall be unlawful for any person to sell or otherwise dispose_of any firearm or ammunition to any person knowing or having reasonable_cause to believe that such person - is under indictment for or has been convicted in any court of a crime punishable by imprisonment for a term exceeding one year gl-124700-00 -3- irrespective of this difficulty we have been informed that ci will be able to dispose_of the firearms at issue accordingly we recommend that compliance release the nine handguns back to ci for disposition no credit for the nine handguns is to be given to the taxpayers’ accounts since the handguns will not be sold pursuant to sec_6335 if you have any further questions please contact collection bankruptcy and summonses branch at cc division counsel associate chief_counsel criminal tax the service’s position is that other than as provided in sec_6343 the commissioner in his or her discretion may return levied upon property that is in the possession of the government pending sale under sec_6335
